   Case 1:20-cv-00395-MN Document 8 Filed 06/23/20 Page 1 of 3 PageID #: 47

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


  ROTHSCHILD BROADCAST
  DISTRIBUTION SYSTEMS, LLC

                               Plaintiff,            C.A. No. 20-cv-00395-MN

                               v.                    JURY TRIAL DEMANDED

   LIVEXLIVE MEDIA, INC.,

                               Defendant.


    MOTION AND ORDER FOR ADMISSION PRO HAC VICE OF DAVID A. BOAG
       Pursuant to Local Rule 83.5 and the attached certification, counsel moves the admission

pro hac vice of David A. Boag to represent LiveXLive Media, Inc., in this matter.


  OF COUNSEL:                                  O'ROURKE LAW OFFICE, LLC

  David A. Boag                                By: /s/ Gerard M. O'Rourke
  BOAG LAW, PLLC                               Gerard M. O'Rourke, Esq. (#3265)
  175 Varick Street, Fl. 6                     O'Rourke Law Office, LLC
  New York, NY 10014                           1201 N. Orange Street
  (212) 203-6651                               Suite 7260
  dab@boagip.com                               Wilmington, DE 19801-1186
                                               (484) 770-8046
  Dated: June 23, 2020                         gorourke@orourkefirm.com

                                               Attorneys for Defendant LiveXLive Media, Inc.




                                              -1-
 Case 1:20-cv-00395-MN Document 8 Filed 06/23/20 Page 2 of 3 PageID #: 48

                         ORDER GRANTING MOTION

    IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.



Date:
                                             United States District Judge




                                       -2-
   Case 1:20-cv-00395-MN Document 8 Filed 06/23/20 Page 3 of 3 PageID #: 49

          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE


       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of New York and

pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged

misconduct which occurs in the preparation or course of this action. I also certify I am generally

familiar with this Court's Local Rules. In accordance with Standing Order for District Court Fund

effective 7/23/09, I further certify that the annual fee of $25.00 has been paid to the Clerk of Court,

or, if not paid previously, the fee payment will be submitted to the Clerk’s Office upon the filing

of this motion.



 Dated: June 22, 2020                              /s/ David A. Boag
                                                  David A. Boag
                                                  BOAG LAW, PLLC
                                                  175 Varick Street, Fl. 6
                                                  New York, NY 10014
                                                  (212) 203-6651
                                                  dab@boagip.com




                                                 -3-
